Motion by the defendant for reargument of an appeal from an order of the Supreme Court, Queens County (Linakis, J.), dated April 11, 1984, which was determined by a decision and an order of this court, both dated November 24, 1986 (People v Douglas, 124 AD2d 815).
Ordered that the motion is granted, and upon reargument, the decision of this court dated November 24, 1986, is modified by (1) deleting from page one thereof, the words "who noticed a bulge in the defendant’s sock and removed the screwdriver therefrom”, (2) deleting from page two thereof, the words "and a bulge was observed in the defendant’s sock, which turned out to be a screwdriver, a potential burglar’s tool”, and (3) by adding to page two thereof, after the word "approached” and before the words "the defendant attempted to flee”, the word "and”. In all other respects, the decision and the order, both dated November 24, 1986, are adhered to. Niehoff, J. P., Lawrence, Weinstein and Eiber, JJ., concur.